Title: To Alexander Hamilton from William Playfair, [September–December 1791]
From: Playfair, William
To: Hamilton, Alexander



[Paris, September–December, 1791]
Sir,

I must once more request your Pardon for the liberty which I again take of writing to you about the affairs of the Sioto but they are in So extraordinary a State and the Interests of Such a Number of Individuals are at Stake that I hope you will excuse me.
I have written to Mr Dewer by this Same Packet and have Entered into the affair at great length but as it would be very improper to trowble you with these details and Reasonings I shall confine Myself to what is Realy Matter of Importance.
The Present Moment is become from the State of affairs in France exceedingly favourable for the Emigration Much More so than Ever. A Mr Gervais Who is a very honest intelligent Man who lived 9 Months on the Sioto lands is Returned & has brought Such letters & Gives Such a favourable account of the Establishment that the Public opinion has Changed and is actually favourable to that enterprise. All Persons agree that if this Winter is let Slip it will Run hard to Ruin the Affair. Several other Sales of Land in America are opening or opened & this derives its great advantage from having been the First French Colony. Should Another get footing then that advantage is at an End. At the Same time that things are in so favourable a Situation for Selling there Are infinit difficulties occasioned by former Transactions the Procuration which the Company of Mr Dewer Sent here having Sold the Whole of the Land 2ce neither of which Sales indeed have been consummated but likewise Neither has been undone Regularly. There is however a possibility of going on with a Sale for Some Months in Spite of all & the Plan I propose is—One tenth of the Price of the Land to be paid here four Tenths at Philadelphia by the Purchaser when he arives either to the Public Treasury or to a Person whom Mr Dewer May appoint and the Remaining five tenths or half to be paid in 2 years & till paid to Remain a Mortgage upon the Land Sold. Thus No Single acre will be delivered without touching ⁴⁄₁₀th in Cash & ½ in obligation on the land itself. Mr Dewer never Expected better than that & according to the arrangements his Procuration made he never could have had near so much therefore his Interest is Secured And it gives Confidence here to the Buyers.
As the Matter will in 10 days from this time be begun in that Manner which with Regard to the Persons who are interrested in America is Unexceptionable I have written to Mr Dewer to Send over New Powers limited & to the purpose of Selling on these terms. The Unlimited Powers which have hitherto been Sent Should be Annulled certainly & when the powers Go No farther than to Sell upon the Above Conditions Mr Dewers interests will be Secured let the Seller be well or ill inclined. With Regard to myself I have allways considdered My Interest as being included in the general one & therefore have not in any case bargained for Myself but as I have contracted obligations which it will be difficult for Me to pay if the affair does not go on And as the Courts of Justice have decided that I Personally Am bound to pay whatever is owing for that affair, If any Procuration Should come that will tend to Stop the operation I shall be obliged tho’ with Reluctance to have the Effect of Such Procuration Suspended & to go on with the Sale if that Shall Still continue to be possible after a Law Suit shall have been begun. I beg of you Sir to have the Goodness Not for My Sake because I have not the honour to be known to you but in general for the Sake of all those who are embarked in that Enterprise to Use Your Endeavours with Mr Dewer & others concerned to the Purpose of Powers being Sent over in that limited Sence so that the Sale may go on without interruption.
You will probably have a letter from Monsieur Duval D’Ésprimenel the Famous Member of the Ancient Parliament who intends going to America with his Family & A Number of other Families Next Spring. All the French Nobility Are in the Intention of Emigrating to One place or Another & Most of the Clergy add to that the Best Part of the Artists Are Ruined as trade And Manufactures are at a low Ebb. If things are well Managed America will gain More in Population and Imported Wealth in three years to come than She would otherwise in thirty for let things here take what turn they may one quarter of the Inhabitants must be discontented & a great portion of them will leave the Country.
Were I to permitt my self Another liberty after that which I take of writing the present letter it would be to Request your taking the trowble of throwing your Eyes over the letter which I have Sent to Mr Dewer by this Same Packet which letter explains many things that it would be impertinent to trowble you with in this letter.
The Sooner that Mr Dewer takes a Party in this affair the better it will be for all concerned and thus for the Sale in general & certainly he has Nothing to dread from Sending the Procuration in the Way I mention.
I have the honour to be Sir,   Your Most Obedient   and Most humble Servant
William Playfair To Hamilton Esqr a New yorke
